Citation Nr: 1302438	
Decision Date: 01/23/13    Archive Date: 01/31/13	

DOCKET NO.  09-40 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia with associated gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service of almost 30 years with the Air Force from January 1977 to September 2006 has been reported.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VARO in Salt Lake City, Utah, that granted service connection for hiatal hernia with associated GERD and IBS.  A 10 percent rating was assigned, effective October 1, 2006, the day following the Veteran's separation from active service.  

The issue is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  The Veteran will be notified should further action be required,  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the evidence of record reveals that when the Veteran was accorded an esophagus and hiatal hernia examination by VA in May 2010, diagnostic testing was not accomplished.  Reference was made to upper gastrointestinal series done in 2005 and again in 2008.  

The Veteran attached a copy of a preoperative admission information questionnaire completed prior to the testing accomplished in September 2011.  As to medical history, he referred to problems that included anemia, stomach problems, and bowel problems.  He stated that reflux was a nightly problem for him.  For some reason, the report of hospitalization is not of record.  

At the time of the hearing held in San Antonio, Texas, in August 2012, the Veteran referred to complaints that included substernal pain, diarrhea, constipation, and heartburn.  He testified that he has to go to the bathroom "multiple times during the day . . . noting knowing where toilet facilities are, and the embarrassment factor was raised real high because I had to have that concern all the time.  Just could not be concentrating on the job unless there was a bathroom.  That impacted my latest work with the Air Force."  (Transcript, page 3).  The Board is aware that while a new VA examination is not warranted based solely on the passage of time, VA's duty to assist a Veteran in developing a claim includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

With the Veteran's assertion at the hearing that his various symptoms associated with the gastrointestinal system are causing him significant discomfort, a more current examination of the Veteran's gastrointestinal system is necessary to accurately evaluate the severity of the disability throughout the period of appeal.  

In view of the foregoing, the case is REMANDED for the following actions:  

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to his gastrointestinal system in the past few years.  After he signs the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  Of particular interest are reports of hospitalization at the Brooke Army Medical Center in San Antonio, Texas, in September 2011.  

2.  The RO should then schedule the Veteran for an examination with an appropriate examiner to determine the current nature and extent of impairment attributable to his gastrointestinal disabilities.  The claims folder must be made available to the examiner and he or she should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and diagnostic tests should be performed.  The examiner should:

(a) Describe with specificity any digestive system disability that is currently manifested or otherwise indicated by the record.  

(b) The examiner should comment on the effect of the Veteran's gastrointestinal disorder on his ability to work and to function, to include his being responsible for tending to his basic daily needs.  He or she should identify the predominant disability pertaining to the digestive system.

(c)  The examiner is advised that the Veteran is competent to report symptoms of treatment, and his reports must be taken into account, along with the other evidence of record, in formulating any opinions.  The examiner should address the Veteran's complaints of substernal pain, diarrhea, and heartburn, among other symptoms.  

(d)  The supporting rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale as to why such could not be accomplished.  

3.  The Veteran should be notified that it is his responsibility to report for any VA examination scheduled, and cooperate in the development of his claim.  The consequences for failure to report for VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows the notice scheduling the examination was sent to the last-known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the claims file.  

4.  Thereafter, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and be afforded the opportunity for response.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



